Case 8:18-cV-03364-G.]H Document 1 Filed 10/30/18 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CHOICE HOTELS INTERNATIONAL, INC.
1 Choice Hotels Circle, Suite 400
Rockville, Maryland 20850

Plaintiff, .
v_ : Case No.:

TK HOSPITALITY GROUP, LLC,

a South Carolina limited liability corporation
166 Pryor St., SW

Atlanta, GA 30303

SERVE: Brian Newman, Registered Agent
3380 Peachtree Rd., NE, #2206

Atlanta, GA 30326

and

BRSV, LLC,

a Georgia limited liability corporation

925 B Peachtree Street, NE #451

Atlanta, GA 30309

SERVE: Brandon Riddick-Seals, Manager/Member
3380 Peachtree Rd., NE, #2202

Atlanta, GA 30326

and

RAKASH PATEL
60 Old Still Rd.
Columbia, SC 29223

and

BRIAN DEQUINCEY NEWMAN
3380 Peachtree Rd., NE, #2206
Atlanta, GA 30326

Case 8:18-cV-03364-G.]H Document 1 Filed 10/30/18 Page 2 of 7

and

THAKORBHAI N. PATEL
97 Old Still Rd.
Columbia, SC 29223

and

BRANDON RIDDICK-SEALS
3380 Peachtree Rd., NE, #2202
Atlanta, GA 30326

Defendants
COMPLAINT FOR CONFESSED JUDGMENT

COMES NOW, Plaintiff, CHOICE HOTELS INTERNATIONAL, INC., ("Choice"),
by and through undersigned counsel, Kristen K. Bugel, Esq., and hereby sues and confesses
judgment against Defendants TK HOSPITALITY GROUP, LLC, BRSV, LLC, RAKASH
PATEL, BRIAN DEQUINCEY NEWMAN, THAKORBHAI N. PATEL and BRANDON

RlDDICK-SEALS, and in support thereof states as follows:

l. Plaintiff Choice Hotels International, Inc., (hereinafter “Choice”) is a business
incorporated under the laws of the state of Delaware with principal offices located at l Choice
Hotels Circle, Suite 400, Rockville, Maryland.- Plaintiff is in the business of, inter alia,
hospitality franchising, allowing licensees to operate hotels in Plaintiff’ s systems while using

Plaintiff’ s brand marks, including but not limited to the Cambria® hotels & suites brand mark.

2. Based upon information and belief, Defendant TK Hospitality Group, LLC is a
limited liability company organized under the laws of the state of South Carolina, with its

principal place of business located in the state of Georgia.

Case 8:18-cV-03364-G.]H Document 1 Filed 10/30/18 Page 3 of 7

3. Based upon information and belief, Defendant BRSV, LLC is a limited liability
company organized under the laws of the state of Georgia, with its principal place of business

located in the state of Georgia.

4. Based upon information and belief, Defendants Rakash Patel, Brian DeQuincey
Newrnan, Thakorbhai N. Patel and Brandon Riddick-Seals are citizens of and domiciled in the

state of Georgia.

5 . On or about September 30, 2015, Choice entered into a Franchise Agreement With
TK Hospitality Group, LLC, pursuant to which TK Hospitality Group, LLC would construct,
open and operate a 139-room hotel in Atlanta, GA utilizing Choice’s Carnbria® hotel & suites
brand marks.l

6. On or about January 14, 2016, BRSV, LLC, Rakash Patel, Brian DeQuincey
Newman, Thakorbhai N. Patel, and Brandon Riddick-Seals executed a guaranty in which they
agreed to guaranty all of TK Hospitality Group, LLC’s obligations under the Franchise
Agreement.2

7. TK Hospitality Group, LLC, BRSV, LLC, Rakash Patel, Brian DeQuincey
Newman, Thakorth N. Patel, and Brandon Riddick-Seals are hereinafter collectively referred
to as “Defendants.”

8. Choice also entered into an agreement with Defendants under which Choice
would lend Defendants the sum total of Two Million, Seven Hundred Twenty-Eight Thousand
Dollars ($2,728,000.00) as part of an incentive program to be used by Defendants solely for

purposes related to the construction and operation of the hotel. Defendants each individually

 

1 See Franchise Agreement, submitted herewith as Exhibit 1.
2 See Guaranty, submitted herewith as Exhibit 2
3

Case 8:18-cV-03364-G.]H Document 1 Filed 10/30/18 Page 4 of 7

executed a Promissory Note dated April 20, 2016 in Choice’s favor, accepting liability to Choice
for the loan repayment and promising to repay the loan amount, together with interest, within
fifteen (15) years from the hotel’s opening date or immediately upon Defendants’ default of the
terms of the Promissory Note. Material default of the Promissory Note includes, but is not
limited to, termination of the Franchise Agreement, for whatever reason.3

9. The incentive loan would be made in two separate installment payments of One
Million, Three Hundred Sixty-Four Thousand Dollars ($1,364,000.00), with the first installment
to be paid immediately upon the execution of the Promissory Note, and the second installment to
be paid within 30 days of the opening date of the hotel. Choice distributed the initial
$1,364,000.00 incentive loan installment on or about April 22, 2016.

10. On or about October 5, 2017, Choice sent a Notice of Default to Defendants due
to Defendants’ failure to meet the construction milestones required by Addendum 4 to the
Franchise Agreement4

ll. Defendants failed to cure the default within the 30-day cure period required by the
Notice of Default. Accordingly, on or about December 6, 2017 Choice sent a Notice of Failure
to Cure Default to Defendants, notifying Defendants that they remained in default. The Notice
also advised Defendants that the Franchise Agreement would be terminated if Defendants failed
to open the hotel by December 31, 2017, the Construction Completion deadline required by the

Franchise Agreement and modified by addenda to the Franchise Agreernent.5

 

3 See Promissory Note, Section 5.1(3), submitted herewith as Exhibit 3.

4 See Addendum 4, Section 2, submitted herewith as Exhibit 6.

5 See Exhibit 1, Section 6(r)(3); See Addendum 2, Section 3, submitted herewith as Exhibit 4; Addendum 3, Section
3, submitted herewith as Exhibit 5; Addendum 5, Section 1, submitted herewith as Exhibit 7.

4

Case 8:18-cV-03364-G.]H Document 1 Filed 10/30/18 Page 5 of 7

12. On or about January 3, 2018, Choice sent a Notice of Terrnination to Defendants
due to Defendants’ failure to meet construction milestones and to open the hotel by December
31, 2017. This termination constituted a default under the Promissory Note,

13. In the event of a Default, Section 5.5 of the Promissory Note authorizes Choice to
appear for it in any court of record and to confess judgment against Defendants without process
and in accordance with the laws of the State of Maryland for all amounts owed under Sections
5.2, 5.3 and 5.4 of the Promissory Note.

14. Section 5.2 of the Promissory Note gives Choice the right to demand immediate
repayment of the principal amount of the loan, minus the product of the amount loaned
multiplied by the number of full years from the hotel’s commencement of operation to default
divided by fifteen (the “Default Payment Amount”). The hotel never commenced operation,
therefore the Default Payment Amount is the entire principal amount loaned, or $1,364,000.00.

15. Pursuant to the Promissory Note, Defendants also owe Plaintiff pre- and post-
default interest. Under Section 2.1 of the Promissory Note, pre-default interest accrues on the
Default Payment Amount at the annual rate of Prime6 plus two percent, multiplied by the Default
Payment Amount divided by 365 and multiplied by the days the loan remained outstanding prior
to default. Under Section 5.3 of the Promissory Note, Post-default interest accrues on the
Default Payment Amount at the annual rate of Prime plus seven percent, multiplied by the
Default Payment Amount, divided by 365, and multiplied by the days the loan remained

outstanding post-default.7 The total interest due under the Promissory Note through October 31,

 

6 Pursuant to the Promissory Note, Prime initially refers to the prime rate quoted by the Wall Street Journal Prime
Rate as of the Distribution Date. During the period in which all or any portion of the Principal Amount remains
outstanding, Prime shall adjust from time to time as the rate quoted by the Wall Street Journal adjusts.
7 See lncentive Note Interest Calculation, submitted herewith as Exhibit 8.

5

Case 8:18-cV-03364-G.]H Document 1 Filed 10/30/18 Page 6 of 7

2018 equals Two Hundred Sixty-Eight Thousand, Six Hundred Thirty-Three Dollars and
Twenty-Six Cents ($268,633.26).
16. Accordingly, Plaintiff has the authority to confess judgment on Defendants,

without process, in favor of Plaintiff, as follows:

a. Outstanding Principal in the amount of One Million, Three Hundred Sixty-
Four Thousand Dollars ($1,364,000.00);

b. Pre-default interest accruing on the Default Payment Amount at the rate of
Prime plus two percent from April 22, 2016 through January 2, 2018 in the
amount of One Hundred Thirty-Five Thousand, Four Hundred Nine Dollars
and Seventy Cents ($135,409.70).

c. Post-default interest accruing on the Default Payment Amount at the rate of
Prime plus seven percent from January 3, 2018 through October 31, 2018 in the
amount of One Hundred Thirty-Three Thousand, Two Hundred Twenty-
Three Dollars and Fifty-Six Cents ($133,223.56).

17 . This Court has personal jurisdiction over the parties pursuant to Md. Code Ann.,
Cts. & Jud. Proc. § 6-103(b) (l).

WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

A. GRANT Plaintiff’s Complaint for Confessed Judgment against Defendants TK
Hospitality Group, LLC, BRSV, LLC, Rakash Patel, Brian DeQuincey Newman, Thakorbhai N.
Patel and Brandon Riddick-Seals;

B. Enter a JUDGMENT BY CONFESSION against Defendants, individually, jointly
and severally, in the total amount of ONE MILLION, SIX HUNDRED THIRTY-TWO

THOUSAND, SIX HUNDRED THIRTY-THREE DOLLARS AND TWENTY-SIX CENTS

6

Case 8:18-cV-03364-G.]H Document 1 Filed 10/30/18 Page 7 of 7

which is comprised of:
l. Outstanding Principal in the amount of One Million, Three Hundred Sixty-
Four Thousand Dollars ($1,364,000.00);
2. Accrued Interest in the amount of Two Hundred Sixty-Eight Thousand, Six
Hundred Thirty-Three Dollars and Twenty-Six Cents ($268,633.26);
C. GRANT Plaintiff an award as and for continuing interest at the rate of Prime plus
7 percent until all amounts are paid;
D. GRANT Plaintiff court costs in the amount of Four Hundred Dollars ($400.00);

E. and GRANT Plaintiff such other and further relief as may be just and proper.

Respectfully submitted,

Kristen K. Bugel, Esq. §

l Choice Hotels Circle, Suite 400
Rockville, Maryland 20850
(301) 592-5191

Attomey for Plaintiff
Choice Hotels Intemational, Inc.

